DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. 
A.	 Applicant argues – “Thus, in Karaoguz, the second viewer system is sent the initial 2D portion and the further 3D portion (which Applicant understands are alleged to be the respective claimed ‘first portion’ and ‘second portion’), while the first viewer is sent only the initial 2D portion. Therefore, this section of Karaoguz does not teach or suggest ‘sending ... to a plurality of devices that comprises the first device, a first segment of a first portion of the multi-dimensional multimedia content and a first segment of a second portion of the multi-dimensional multimedia content,’ as claimed. “
	According to the claim language, “receiving, by a computing device and from a first device, a request associated with multi- dimensional multimedia content…” The request according to the claim is not for a particular “portion” of the “multidimensional content”. The relationship of the “first portion” and “send portion” is not defined in the claim language. For this limitations, whether 2D or 3D content is sent, because of the multiple dimensions, a “first portion” and a “secondary portion” is sent to the first viewer.


	The claim does not recite details of the basis for consideration when sending “based on the request”. Because the viewers are described as each having requested “multidimensional multimedia content” and is thus previously requested, those prior request form a basis for the determinations of when to send and what to send. Also, when considering the claim language, “based on a determination that none of the plurality of devices are to continue receiving the second portion of the multi-dimensional multimedia content” in manner of whether there is a need to send the “second portion” is an acceptable consideration. In this case, the determination is to remove a dimension.

C.	Applicant argues – “Similarly, if the Office is instead comparing the claimed ‘request’ with the request from Karaoguz's second viewer system, then nothing is sent to the first viewer system based on that request from the second viewer system. The first viewer system is already receiving the content it requested, based on its own request. And, because the first viewer system is part of the alleged ‘plurality of devices,’ Karaoguz still does not teach sending anything ‘based on the request and to a plurality of devices’ as claimed. 
	With respect to the second view, applicant is replying on a more specific interpretation of “sending, based on the request and to a plurality of devices that comprises the first device…”. The requests of other viewers or the members of the plurality of devices is not recited as a specific consideration. It appears that applicant is interpreting that the request also based on requests from other viewers based on the “to plurality of devices”.

D.	Applicant argues – “Karaoguz does not teach or suggest any determination that the second perspective view (the alleged claimed ‘second portion’), specifically, should no longer be sent. Thus, Karaoguz also does not teach or suggest this additional feature of claim 1. “
	Conditionally when all of the 3D plurality of devices leave there is no need to send the “second portion” so no “second portion” will be sent. (The 3D portion would also be removed if a request is made to reduce the 3D content to 2D content). The claim does not restrict or prohibit requests or actions by the any of the plurality of devices and the function of stopping the “second portion” can be reactive to another request. The determination would be for the remaining of the plurality of devices.
	
	
	
	



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 26 of U.S. Patent No. 10,368,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the omission of features is an obvious variation. (Also the actions of sending and receiving are companion mannerism of communicating data stream and is thus an obvious variation.

Present application
USPN 10,368,052 B2
1. A method comprising: 
receiving, by a computing device and from a first device, a request associated with multi- dimensional multimedia content; sending, based on the request and to a plurality of devices that comprises the first device, a first segment of a first portion of the multi-dimensional multimedia content and a first 





























sending a second segment of the first portion of the multi-dimensional multimedia content to the plurality of devices without sending any further segments of the second portion of the multi-dimensional multimedia content to the plurality of devices.

sending, by a computing device and to at least a first device and a second device each located remotely from the computing 
device, a first segment of a first component of multi-dimensional multimedia 
content;  


sending, to at least the first device and the second device, based on the indication, and independent of whether the second device is capable of consuming the second component of the multi-dimensional multimedia content, a subsequent segment of the first component of the multi-dimensional multimedia content and a subsequent segment of the second component of the multi-dimensional multimedia content.
14.  The method of claim 8, wherein a plurality of device comprises the 

determining whether any of the plurality of devices continues to consume the second 
component of the multi-dimensional multimedia content after at least another of 
the plurality of devices stops consuming the second component of the multi-dimensional multimedia content;  and 
based on determining that none of the plurality of device continues to consume the second component of the multi-dimensional multimedia content, and after the sending the subsequent segment of the first component and the subsequent of the second component, refraining from sending one or more further subsequent segments of the second component of the multi-dimensional multimedia content to the plurality of devices.

a computing device; and a first device,


wherein the computing device is configured to: 

receive, from the first device, a request associated with multi-dimensional multimedia content; 









send, based on the request and to a plurality of devices that comprises the first device, a first segment of a first portion of the multi-dimensional multimedia content and a first 




























based on a determination that none of the plurality of devices are to continue receiving the second portion of the multi-dimensional multimedia content, send a second segment of the first portion of the multi-dimensional multimedia content to the plurality of devices without sending any further segments of the second portion of the multi-dimensional multimedia content to the plurality of devices, and wherein the first device is configured to: send the request; and receive the first segment of the first portion of the multi-dimensional multimedia content, the first segment the second portion of the 

a computing device;  a first device located 

a second device located remotely from 
the computing device, wherein the computing device is configured to: 

send, to at least the first device and the second device, a first segment of a first 
component of multi-dimensional multimedia content;  
receive an indication that, for subsequent segments of the multi-dimensional multimedia content, the first component of the multi-dimensional multimedia content and a second component of the multi-dimensional multimedia content should be sent to the first device;  and 

send, based on the indication, to at least the first device and the second 
device, and independent of whether the second device is capable of consuming 

multimedia content, 

wherein the first device is configured to: receive the subsequent segment of the first component of the multi-dimensional multimedia content and the subsequent segment of the second component of the 
multi-dimensional multimedia content;  and cause output of a combination of the 
subsequent segment of the first component of the multi-dimensional multimedia 
content and the subsequent segment of the second component of the multi-dimensional multimedia content;  and wherein the second device is configured to: 
receive the subsequent segment of the first component of the multi-dimensional multimedia content and the subsequent segment of the second component of the multi-dimensional multimedia content;  and cause output of the subsequent segment of the first component of the multi-dimensional multimedia content.
26.  The system of claim 21, wherein a plurality of devices comprises the 
first device and the second device, and wherein the computing device is configured to: based on a determination that none of the plurality of devices continues to consume the second component of the multi-dimensional multimedia content, and after the subsequent segment of the first component and the subsequent segment of the second component has been sent, refrain from sending one or more further subsequent segments of the second component of the multi-dimensional .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-13 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  Karaoguz et al., USPN 9,013,546 B2 (hereafter referred to as Karaoguz).
A.	Regarding claim 9, Karaoguz teaches an apparatus comprising: one or more processors (column 25, lines 45-67); and at least one computer readable medium storing instructions that (column 26, lines 10-13), when executed by the one or more processors (column 25, lines 45-67), cause the apparatus to: 

send, based on the request and to a plurality of devices that comprises the first device, a first segment of a first portion of the multi-dimensional multimedia content and a first segment of a second portion of the multi-dimensional multimedia content (The second viewer system is added to a multicast group of the 2D portion and another multicast group of the 3D portion, column 8, lines 49-67); and based on a determination that none of the plurality of devices are to continue receiving the second portion of the multi-dimensional multimedia content (when the second viewer system is no longer requesting the 3D portion, the respective viewer system is removed from the 3D content multicast group, column 8, lines 44-48), send a second segment of the first portion of the multi-dimensional multimedia content to the plurality of devices without sending any further segments of the second portion of the multi-dimensional multimedia content to the plurality of devices (When each viewer system in the subgroup receiving a 3D portion are removed, the group is empty. The constructor multicasts data streams to the number of viewer systems that are in the group. As long as there is a first viewer system still requesting the 2D portion associated with the 3D content, the system will content sending the 2D content, column 8, lines 32-36, 44-46).
B.	The method of claim 1 comprises steps similar to the apparatus of claim 9, above. Claim 1 is rejected on the same rationale as previously rejected claim 9, above.
C.	The system of claim 16 comprises an apparatus similar to the apparatus of claim 9, above. Claim 16 is rejected on the same rationale as previously rejected claim 9, above. In addition, claim 16 teaches a system comprising a first computing device, comprising: at least 
send the request (second viewer request 3D version of content, column 8, lines 53-63); and receive the first segment of the first portion of the multi-dimensional multimedia content, the first segment the second portion of the multi-dimensional multimedia content, and the second segment of the multi-dimensional multimedia content (the constructor sends a first stream from a first multicast group and a second stream from a second multicast group, column 8, lines 53-63).

D.	Regarding dependent claim 10, Karaoguz teaches the apparatus of claim 9, wherein the multi-dimensional multimedia content comprises three-dimensional video content (column 7, lines 65-67).
E.	The method of claim 2 comprises steps similar to the apparatus of claim 10, above. Claim 2 is rejected on the same rationale as previously rejected claim 10, above.
F.	The system of claim 18 comprises an apparatus similar to the apparatus of claim 10, above. Claim 18 is rejected on the same rationale as previously rejected claim 10, above.



H	The method of claim 4 comprises steps to the apparatus of claim 12, above. Claim 4 is rejected on the same rationale as previously rejected claim 12, above.

I.	Regarding dependent claim 13, Karaoguz teaches the apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to send the first segment of the first portion of the multi- dimensional multimedia content by sending a first stream comprising the first segment of the first portion of the multi-dimensional multimedia content (the first view system request 2D content associated with the 3D content and the constructor prepares a data stream of packets for the 2D content, i.e. first portion, column 7, lines 14-18; column 8, lines 6-14), and to send the first segment of the second portion of the multi-dimensional multimedia content by sending, during the sending of the first stream, a second stream comprising the first segment of the second portion of the multi-dimensional multimedia content (when the second viewer system requests the 3D version of the content, the constructor generates a data stream for representing another 2D portion for the 3D content. The second view system is sent both streams, column 8, lines 54-63).

K.	The system of claim 17 comprises an apparatus similar to the apparatus of claim 13, above. Claim 17 is rejected on the same rationale as previously rejected claim 13, above. In addition, Karaoguz teaches the first instructions, when executed by the at least one first processor, cause the first computing device to the first stream and tune to second stream (the tuning is performed by decoding the multiple streams, column 15, lines 28-49). 

L.	Regarding claim 15, Karaoguz teaches the apparatus of claim 9, wherein the request comprises a request associated with the second portion of the multi-dimensional multimedia content (A request from the second viewer system for 3D content which is a second portion relative to the first portion. The request for is a combination of the first portion and the second portion, column 8, lines 54-63), and wherein the instructions, when executed by the one or more processors, cause the apparatus to: begin sending, prior to the request and to the plurality of devices, the first portion of the multi-dimensional multimedia content and not the second portion of the multi-dimensional multimedia content (prior to the request from the second viewer system, a first viewer system and any other viewer systems in the first group are receiving 2D content associated with the 3D content, column 4, lines 20-29; column 8, lines 22-25, 54-63).
M.	The method of claims 7-8 comprise steps to the apparatus of claim 15, above. Claims 7-8 are rejected on the same rationale as previously rejected claim 15, above.

O.	 The method of claim 21 comprises steps similar to the apparatus of claim 22, above. Claim 21 is rejected on the same rationale as previously rejected claim 22, above.
P. 	The system of claim 23 comprises an system similar to the apparatus of claim 22, above. Claim 23 is rejected on the same rationale as previously rejected claim 22, above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz in view of Lundin et al., USPN 7,680,109 B2 (hereafter referred to as Lundin).
A. 	Regarding claim 14, Karaoguz teaches the apparatus of claim 9, as cited above. Karaoguz does not specifically teach wherein the instructions, when executed by the one or more 
B.	The system of claim 20 comprises an apparatus similar to the apparatus of claim 14, above. Claim 20 is rejected on the same rationale as previously rejected claim 14, above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamagishi et al., US 8704873 B2, teaches when the home router 110 receives the notification indicating that the multi-cast of the 3D extra-stream is to be joined and the 
Yu et al., 8,687,046 B2, teaches video content received from both of the camera_1 110 and the camera_2 112 is combined to form 3D video content.  The 3D video content is returned to the 2D video messenger application 212 in response to the signaling and/or requests directed to a single video camera.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452